The claim in this case was filed April 29, 1899, and is for an alleged balance due on a contract made between the claimants and the first battalion of the Illinois Naval Militia, by B. M. Shaffner, their commander; that the contract provides for the building of a foundation for the structure known as the model battle ship, Illinois; that the price to be paid for the work was twenty-four hundred thirty-eight and 34-100 dollars upon which fourteen hundred and fifty dollars was paid, leaving a balance due on the contract of nine hundred eighty-eight and 34-100 dollars, which the claimants aver has not yet been paid. A copy of the contract duly signed was filed with the declaration as required by the rules of the Commission. To this declaration a plea of general issue was filed on the 29th day of May, 1899, and no other steps seem to have been taken until the 28th day of November, 1899, when the Attorney General filed a motion to dismiss claim for want of prosecution. An examination of the files fails to show that the claimants have ever taken or filed any proofs in support of their claim, as required by section 4 of the statute governing proceedings in the Commission of Claims and of rule 7 of this Commission; and that the claimants have also failed and neglected to take and file abstracts and briefs as required by rules 11 and 12 of the Commission. It is not the disposition of the Commission to dismiss claims without giving claimants an opportunity to take their evidence and an opportunity to be heard on the merits, but in this case there seems to be no effort to prosecute the claim as required by the rules of the Commission and for such failure we have entered an order dismissing the claim. Claim dismissed.